Citation Nr: 1229215	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected blepharospasm, lumbar strain and residuals of dislocated left shoulder disabilities.  

2.  Entitlement to a rating in excess of 30 percent for an adjustment disorder with mixed disturbance of emotions and conduct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  

In May 2007, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2011 rating decision granted service-connection for an adjustment disorder with mixed disturbance of emotions and conduct, with a 30 percent rating.  In June 2011, the Veteran responded that the percentage assigned was incorrect.  The RO has not responded to this notice of disagreement with a statement of the case.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran is not seeking service-connection for sleep apnea.  He has made this clear on several occasions.  The Board has discussed this point at length, particularly in the July 2010 Board remand.  

The Veteran contends that his service-connected disabilities, particularly the blepharospasm, interfere with his sleep.  

The nature of the disability presents problems.  There are no specific rating criteria for it.  When an unlisted conditions are encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In this case, the June 2008 rating decision that granted service-connection for blepharospasm assigned a noncompensable rating based on loss of visual acuity under Diagnostic Code 6079.  Review of the Virtual VA records shows that a February 2012 rating decision granted a 10 percent evaluation under Diagnostic Code 6078, based on loss of visual field.  

Blepharospasm is the involuntary spasmodic contraction of the orbicularis oculi muscle and may occur in isolation or be associated with other dystonic contractions of the facial, jaw, or neck muscles, usually initiated or aggravated by emotion, fatigue, or drugs.  STEDMAN'S MEDICAL DICTIONARY, 213 (27th ed., 2000).  The orbicularis oculi muscle is the facial muscle of the eyelids.  The nerve supply is the zygomatic and temporal branches of the facial nerve.  STEDMAN'S MEDICAL DICTIONARY, 1151 (27th ed., 2000).  The facial nerve is also known as the seventh (VII) cranial nerve.  STEDMAN'S MEDICAL DICTIONARY, 1195 (27th ed., 2000).  Thus, we must also consider whether the disability can be rated as analogous to neuritis of the seventh (facial) cranial nerve under Diagnostic Code 8307.  

In October 2010, the Board remanded the case for an "appropriate" examination.  The AOJ scheduled the Veteran for a respiratory examination.  There are three salient reasons why this was not appropriate examination.  First, the Veteran and the Board had repeatedly emphasized that he was not seeking service-connection for sleep apnea.  Second, there already was a recent VA respiratory examination in January 2010.  Third, the examiner said it was not the proper examination.  "I cannot resolve this issue without resort to mere speculation....The Veteran will require a C&P neurology/tbi [traumatic brain injury] or eye examination to determine the severity of the blepharospasm and if there is any affect of this on his sleep to the extent of causing a sleep disorder, as this is not within the scope of my practice."  Thus the Board finds that the Veteran was not afforded an appropriate examination and the previous Board remand was not substantially complied with.  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The AOJ did not schedule either of the examinations recommended by the VA examiner.  When a VA examiner recommends examination by a specialist it must be done.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should review the claim of entitlement to a rating in excess of 30 percent for an adjustment disorder with mixed disturbance of emotions and conduct.  Then, if the claim remains denied, the AOJ should send the Veteran and his representative a statement of the case on that claim.  An appropriate period of time should be allowed for response.

2.  The AOJ should schedule the Veteran for a VA eye examination to determine the extent of his blepharospasm.  The claims folder should be made available to the examiner in conjunction with the claim.  Any indicated tests or studies should be done.  The examiner should respond to the following:

a.  Describe all symptoms of blepharospasm in detail.  

b.  To what extent, minimum and maximum range, would the blepharospasm interfere with the Veteran's sleep?  Please explain.

c.  To what extent, minimum and maximum range, would the blepharospasm interfere with the Veteran's other functions of daily living?  Please explain.  

3.  The AOJ should schedule the Veteran for a VA examination of his seventh (facial) cranial nerve.  The claims folder should be made available to the examiner in conjunction with the claim.  Any indicated tests or studies should be done.  The examiner should respond to the following:

a.  Describe all symptoms of blepharospasm in detail.  

b.  Describe any other neurological symptoms that may be related to the blepharospasm and explain the relationship.  

c.  To what extent, minimum and maximum range, would the blepharospasm interfere with the Veteran's sleep?  Please explain.  

d.  To what extent, minimum and maximum range, would the blepharospasm interfere with the Veteran's other functions of daily living?  Please explain.  

e.  Do the Veteran's sleep problems constitute a separate disability or are they manifestations of a service-connected disability?  If they are manifestations of a service-connected disability, please explain the relationship.  

f.  If the examiner is unable to respond to the above questions, he should recommend additional specialist examinations or studies.  

4.  The AOJ should see that any additional examinations or studies recommended by the VA examiners are completed and the answers to the above questions are obtained from qualified medical personnel.  

5.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  

The AOJ should specifically evaluate the service-connected blepharospasm under Diagnostic Code 8307 for neuritis of the seventh (facial) cranial nerve and determine if an additional or higher evaluation can be assigned, particularly on symptoms of sleep impairment.  

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



